Undercofler, Presiding Justice.
Defendant, Thomas Leon Wheeler, appeals from his murder conviction and life sentence on the sole basis that the trial court erred in refusing to charge on involuntary manslaughter pursuant to his request. There was no evidence that the killing occurred while in the commission of an unlawful act other than a felony or of a lawful act carried out in an unlawful manner, which would authorize such a charge. Therefore, the trial court did not err in refusing to give the charge, and we affirm.

Judgment affirmed.


All the Justices concur. Bowles, J., not participating.

Submitted April 13, 1977 —
Decided April 27, 1977.
Markwalter, Cook & Shaffer, R. Robider Mark-waiter, C. R. Cook, for appellant.
Walker P. Johnson, Jr., District Attorney, Charles H. Weston, Assistant District Attorney, Arthur K. Bolton, Attorney General, Isaac Byrd, Staff Assistant Attorney General, for appellee.